UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-5122


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL ANTHONY DRAVEN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Rebecca Beach Smith,
District Judge. (4:08-cr-00016-RBS-TEM-1)


Submitted:   February 23, 2011            Decided:   March 18, 2011


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Ellenson, LAW OFFICE OF JAMES ELLENSON, Newport News,
Virginia, for Appellant.      Neil H. MacBride, United States
Attorney, Lisa R. McKeel, Brian J. Samuels, Assistant United
States Attorneys, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              After       a     jury        trial,    Michael        Anthony        Draven      was

convicted of one count of conspiracy to commit murder for hire,

in   violation       of       18   U.S.C.      § 1958(a)        (2006),      carjacking         and

aiding and abetting such conduct, in violation of 18 U.S.C. §§

2119,   2   (2006)        and      one      count    of   murder      with    a     firearm     in

relation to a crime of violence and aiding and abetting such

conduct, in violation of 18 U.S.C. §§ 924(j), 2 (2006).                                          On

appeal, Draven asserts that the evidence was insufficient to

support the convictions.                    Concluding that substantial evidence

supports the convictions, we affirm.

              Draven was involved in an affair with Catherina Voss

while   she    was    married          to    Cory    Voss,   the      victim.          Catherina

wanted Cory dead in order to be free of the marriage and for

financial gain.               Draven also expressed a desire to have Cory

murdered and went about discussing possible methods and locating

and paying a hitman.               On the night of the murder, Draven was in

telephone contact with the hitman and drove to an area close to

where   the    murder         occurred.         After     the    murder,       he      shared    in

Catherina’s      financial          reward      received        by   virtue       of    a    death

benefit.      Subsequently, he discussed possible alibis with the

hitman and lied to law enforcement about his relationship to

Catherina and the hitman and his whereabouts the night of the

murder.

                                                 2
            “A     defendant        challenging        the    sufficiency          of     the

evidence    to    support         his   conviction      bears       a    heavy    burden.”

United States v. Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997)

(internal quotation marks omitted).                    A jury’s verdict “must be

sustained if there is substantial evidence, taking the view most

favorable to the Government, to support it.”                        Glasser v. United

States, 315 U.S. 60, 80 (1942); see United States v. Perkins,

470 F.3d 150, 160 (4th Cir. 2006).                       Substantial evidence is

“evidence      that    a    reasonable      finder     of    fact       could    accept    as

adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.”                   United States v. Alerre, 430

F.3d    681,     693       (4th    Cir.    2005)      (internal         quotation       marks

omitted).        The court considers both circumstantial and direct

evidence, drawing all reasonable inferences from such evidence

in the government’s favor.                 United States v. Harvey, 532 F.3d

326, 333 (4th Cir. 2008).                  In resolving issues of substantial

evidence, this court does not reweigh the evidence or reassess

the    factfinder’s         determination        of    witness      credibility,          see

United States v. Brooks, 524 F.3d 549, 563 (4th Cir. 2008), and

“can reverse a conviction on insufficiency grounds only when the

prosecution’s         failure      is     clear.”       United      States       v.     Moye,

454 F.3d 390, 394 (4th Cir. 2006) (en banc) (internal quotation

marks omitted).



                                             3
                  The Government’s theory of the case was that Draven

was    an     active      participant       in       the    conspiracy      and       aided     and

abetted       in    the    carjacking,      robbery          and    murder.       “Because         a

conspiracy is by nature clandestine and covert, there rarely is

direct evidence of such an agreement . . .                                  [C]onspiracy is

usually proven by circumstantial evidence.”                               United States v.

Yearwood, 518 F.3d 220, 225 (4th Cir. 2008) (internal quotation

marks and citation omitted).                     We conclude there was more than

substantial evidence to show that Draven participated as a co-

conspirator          in    a    murder-for-hire            scheme    to    have       Cory      Voss

murdered.

                  We also conclude that Draven was guilty as an aider

and abetter in the murder of Cory Voss.                             A defendant is guilty

of aiding and abetting if he has “knowingly associated himself

with       and     participated        in   the       criminal        venture.”             United

States v. Kingrea, 573 F.3d 186, 197 (4th Cir. 2009) (internal

quotation         marks     omitted).       “The       Pinkerton *        doctrine         makes   a

person       liable       for    substantive         offenses       committed         by    a   co-

conspirator when their commission is reasonably foreseeable and

in furtherance of the conspiracy.”                         United States v. Ashley, 606

F.3d       135,    142-43       (4th   Cir.),    cert.       denied,      131    S.    Ct.      3245

(2010).            The    evidence      clearly       showed       that    the    substantive

       *
           Pinkerton v. United States, 328 U.S. 640, 647 (1946).



                                                 4
offenses committed as a result of the conspiracy were reasonably

foreseeable to Draven.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                  AFFIRMED




                                    5